This is a companion case with No. 5428, styled Brown Shoe Company v. Jos. L. Unter et al. (La.App.) 173 So. 579, this day decided. Below and here the cases were consolidated for trial. The facts, the pleadings and the issues herein are identical with those in No. 5428, and for the reasons therein assigned, the judgment appealed from is annulled, avoided, and reversed, and this case is now remanded to the lower court for further proceedings. Costs of appeal are assessed against appellees; all other costs to await final judgment in the case. *Page 584